COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      A-1 Auto Body and Paint Shop, LLC v. Margaret McQuiggan

Appellate case number:    01-13-00250-CV

Trial court case number: 1022350

Trial court:              County Civil Court at Law No. 1

       Appellee, Margaret McQuiggan, has filed a motion to dismiss this appeal for want of
prosecution, arguing that this appeal should be dismissed because appellant, A-1 Auto Body and
Paint Shop, LLC failed to timely file its brief. We deny the motion.
       On June 17, 2013, the Court granted appellant’s motion for extension of time to file
appellant’s brief, thereby extending the deadline for appellant to file its brief to June 18, 2013.
Appellant filed its brief on June 20, 2013. The Court may dismiss an appeal for want of
prosecution if an appellant fails to timely file a brief. See TEX. R. APP. P. 38.8(a)(1). However,
because Appellant filed its brief within two days of the deadline and because appellee has
subsequently filed her brief, we decline to dismiss this appeal for want of prosecution. See id.
38.8(a)(2).
       Accordingly, we deny Margaret McQuiggan’s motion to dismiss.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually      Acting for the Court


Date: August 30, 2013